Citation Nr: 1549415	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-43 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 1957.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the claims file. 

In an April 2013 decision, the Board denied the Veteran's claim of service connection for PTSD, low back disability, and right leg disability.  He appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (JMR) on the issue of PTSD only.  In a January 2014 Order, the Court granted the motion, vacated the April 2013 Board decision insofar as it dealt with the PTSD issue, and remanded the case to the Board for further appellate review.

In July 2014 and January 2015, the Board remanded this case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the pendency of this claim, the Veteran was diagnosed with PTSD due at least in part to his verified stressor of witnessing a fellow service member die from electrocution aboard his ship.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  This current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Prior to this claim, in a June 2007 record, the Veteran reported being haunted about experiences in Korean War including witnessing from a very short distance a fellow serviceman being killed by electrocution while trying to repair an electrical line.  Based in part on this traumatic event, that provider added rule out PTSD to the Veteran's diagnoses.  Ultimately, PTSD was not ruled out.  Instead, a diagnosis of PTSD and by extension an implied link between it and the Veteran's claimed stressor was added to the Veteran's Axis I diagnoses during the pendency of the claim.  See e.g., December 2008, February 2009, and July 2010 VA Treatment records.  The absence of such a diagnosis from later records is not a bar to service connection.  See McLain, 21 Vet. App. 319.

The remaining question is whether there is credible supporting evidence that the Veteran's claimed stressor occurred.  To this end, VA sought verification from the Defense Personnel Records Information Retrieval System (DPRIS).  DPRIS was able to confirm that the named service member died from electrocution abroad the Veteran's ship in the way that the Veteran had described.  As such, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


